                            UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF PENNSYLVANIA

--------------------------------------------------------- x
                                                          :   Chapter 11
In re:                                                    :
                                                          :   Case No. 17-24454-GLT
Appalachian Lighting Systems, Inc.,                       :
                                                          :   Related Dkt. No. 260
                                 Debtor.                  :
                                                          :
--------------------------------------------------------- x

          AMENDMENT TO SCHEDULES E AND F AS A PRECAUTION ONLY

        Appalachian Lighting Systems, Inc. (the “Debtor”) hereby amends Schedule E to include

the following priority creditors as a precaution only:

               CREDITOR                      CONSIDERATION         DISPUTED/  AMOUNT   DEBT
                                                                  CONTINGENT/        INCURRED
                                                                 UNLIQUIDATED

Comptroller of Maryland                          Income Tax            C/U           $0.00    Before
Revenue Administration Division                                                              11/3/2017
110 Carroll Street
Annapolis, Maryland 21411-0001




                                                        -1-
11055297.1
               CREDITOR              CONSIDERATION         DISPUTED/  AMOUNT   DEBT
                                                          CONTINGENT/        INCURRED
                                                         UNLIQUIDATED

Internal Revenue Service               Federal Taxes          C/U          $0.00     Before
PO Box 7346                                                                         11/3/2017
Philadelphia, PA 19101-7346

Also Notify:

Internal Revenue Service
Special Procedures Division
PO Box 628
Bankruptcy Section
Pittsburgh, PA 15230

Also Notify:

United States Attorney's Office
Western District of Pennsylvania
Joseph F. Weis, Jr. United States
Courthouse
700 Grant Street
Suite 4000
Pittsburgh, PA 15219


        Debtor hereby amends Schedule F to include the following general unsecured creditors as

a precaution only:

               CREDITOR              CONSIDERATION         DISPUTED/  AMOUNT   DEBT
                                                          CONTINGENT/        INCURRED
                                                         UNLIQUIDATED

Dimeo Olsen Law Group, LLC           None; listed as a        C/U          $0.00     Before
120 Fourth Street                    precaution only                                11/3/2017
Ellwood City, PA 16117

First Bankcard                       None; listed as a        C/U          $0.00     Before
PO Box 2818                          precaution only                                11/3/2017
Omaha, NE 68103




                                              -2-
11055297.1
               CREDITOR              CONSIDERATION       DISPUTED/  AMOUNT   DEBT
                                                        CONTINGENT/        INCURRED
                                                       UNLIQUIDATED

First National Bank                None; listed as a       C/U      $0.00    Before
P.O. Box 3331                      precaution only                          11/3/2017
Omaha, NE 68103-0331

Also Notify:

CCB Credit Services, Inc.
PO Box 272
Springfield, IL 62705

Gaitens Tucceri & Nicholas         None; listed as a       C/U      $0.00    Before
519 Court Place                    precaution only                          11/3/2017
Pittsburgh, PA 15219

Keystone Compliance, LLC           None; listed as a       C/U      $0.00    Before
131 Columbus Inner Belt            precaution only                          11/3/2017
New Castle, PA 16101

Liberty Mutual Insurance Co.       None; listed as a       C/U      $0.00    Before
PO Box 85830                       precaution only                          11/3/2017
San Diego, CA 92186-5830

Northeastern Pennsylvania Alliance None; listed as a       C/U      $0.00    Before
1151 Oak Street                    precaution only                          11/3/2017
Pittston, PA 18640

PNC Bank                           None; listed as a       C/U      $0.00    Before
PO Box 856177                      precaution only                          11/3/2017
Louisville, KY 40285
ProGas, Inc.                       None; listed as a       C/U      $0.00    Before
2314 Evans City Road               precaution only                          11/3/2017
Zelienople, PA 16063




                                             -3-
11055297.1
               CREDITOR           CONSIDERATION        DISPUTED/  AMOUNT   DEBT
                                                      CONTINGENT/        INCURRED
                                                     UNLIQUIDATED

Quill.com                        None; listed as a       C/U      $0.00    Before
P.O. Box 37600                   precaution only                          11/3/2017
Philadelphia, PA 19101

Also Notify:

The Receivable Management
Services LLC
PO Box 361348
Columbus, OH 43236

SonicWall Services               None; listed as a       C/U      $0.00    Before
PO Box 49042                     precaution only                          11/3/2017
San Jose, CA 95161
The Hartford Financial Service   None; listed as a       C/U      $0.00    Before
c/o Don Leviton                  precaution only                          11/3/2017
Leviton Law Firm LTD
3 Golf Center, Suite 361
Hoffman Estates, IL 60169

The Hartford Insurance Company   None; listed as a       C/U      $0.00    Before
PO Box 660916                    precaution only                          11/3/2017
Dallas, TX 75266-0916

Thomas E. Reilly, PC             None; listed as a       C/U      $0.00    Before
Thomas E. Reilly, Esq.           precaution only                          11/3/2017
2200 Georgetowne Drive
Suite 403
Sewickley, PA 15143

Valley Refuse Service a/k/a      None; listed as a       C/U      $0.00    Before
Valley Waste Service, Inc.       precaution only                          11/3/2017
261 Wallace Run Road
Beaver Falls, PA 15010




                                           -4-
11055297.1
Executed on:          Respectfully submitted
June 27, 2019
                      /s/ Daniel A. DeMarco
                      Daniel A. DeMarco (Ohio Bar No. 0038920)
                      Admitted Pro Hac Vice
                      Christopher B. Wick (Ohio Bar No. 0073126)
                      Admitted Pro Hac Vice
                      HAHN LOESER & PARKS LLP
                      200 Public Square, Suite 2800
                      Cleveland, Ohio 44114
                      Telephone: (216) 621-0150
                      Facsimile: (216) 241-2824
                      E-Mail:      dademarco@hahnlaw.com
                                    cwick@hahnlaw.com

                      Kirk B. Burkley (PA ID No. 89511)
                      707 Grant Street, Suite 2200 Gulf Tower
                      Pittsburgh, PA 15219-1900
                      Telephone: (412) 456-8108
                      Facsimile: (412) 456-8135
                      Email: kburkley@bernsteinlaw.com

                      Co-counsel for Debtor




                -5-
11055297.1
